SUMMARY MEMORANDUM OPINION; DO NOT PUBLISH

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


MICHAEL BOYD,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       vs.                                        )       Civil Action No. 11-cv-452 (RLW)
                                                  )
SECURITAS SERVICES, INC.,                         )
                                                  )
               Defendant.                         )
                                                  )


                                  MEMORANDUM OPINION

       Plaintiff Michael Boyd brings this complaint against Securitas Services, Incorporated for

Wrongful Termination (Count I) and Breach of Contract (Count II) pursuant to District of

Columbia law. (Doc. 16-1; see Doc. 9.) Presently before the Court is Defendant’s motion to

dismiss or, in the alternative, motion for summary judgement. (Doc. 6.) For the reasons spelled

out below, Defendant’s motion shall be granted.

       Prior to his separation of employment, Boyd was employed as a Captain of Security

detailed to protect students attending school in the District of Columbia. During his tenure, Boyd

complained to Securitas management about working conditions, low pay and safety issues. After

an altercation involving a school visitor who injured another Securitas employee, Boyd

complained about Securitas’ treatment of the employee who was injured in the incident.

               According to Boyd, Securitas responded by stripping him of his authority and

regulating him to nominal duties.


                                           Page 1 of 4
                SUMMARY MEMORANDUM OPINION; DO NOT PUBLISH

       In response to Defendant’s motion to dismiss or for summary judgment, Plaintiff fails to

dispute any of the material facts spelled out by defendant in its motion.



                                           ANALYSIS

                “Wrongful discharge” in the District of Columbia has three distinct usages.
       In one, wrongful discharge is identical to breach of contract; discharge is wrongful
       if it violates contractual provisions. See Nickens v. Labor Agency of Metro. Wash.,
       600 A. 2d 813, 817 (D.C.1991). In another, discharge is wrongful because it violates
       a statute. See Freas v. Archer Servs., 716 A.2d 998, 1000-01 (D.C.1998); Thigpen
       v. Greenpeace, Inc., Civ. A. No. 93-7587, 1993 WL 762109 (D.C.Super.Sept.14,
       1993). Finally, wrongful discharge may refer to the fact that an “employer engages
       in tortious conduct when it fires an at-will employee for that employee's refusal to
       break the law at the employer's direction.” See Adams v. George W. Cochran & Co.,
       Inc., 597 A.2d 28, 30 (D.C.1991); see also Freas, 716 A.2d at 1000.

Davis v. Gables Residential/H.G. Smithy, 525 F. Supp. 2d 87, 101 (D.D.C. 2007). The wrongful

discharge tort also extends to an employer’s termination of an employee who is discharged in

violation of public policy. Fingerhut v. Children’s Nat’l Med. Ctr., 738 A.2d 799, 806 - 7 (D.C.

1999). This public policy exception to the at-will employment doctrine is a very “narrow”

exception. Id. at 803. A majority of judges on the D.C. Court of Appeals have explained that the

courts should consider only those cases involving

       a clear mandate of public policy- i.e., those that make a clear showing, based on some
       identifiable policy that has been “officially declared” in a statute or municipal
       regulation, or in the Constitution, that a new exception is needed. Furthermore, there
       must be a close fit between the policy thus declared and the conduct at issue in the
       allegedly wrongful termination.

Carl v. Children’s Hosp., 702 A.2d 159, 164, 166 (D.C. 1997) (footnotes omitted).




                                            Page 2 of 4
                 SUMMARY MEMORANDUM OPINION; DO NOT PUBLISH
       In the instant case, Plaintiff has failed to plead any facts which might indicate that his

separation from employment constituted a breach of contract. Indeed, the employment

documents he signed clearly indicate Plaintiff’s employment was at-will:

       I understand and agree that nothing in the Handbook creates or is intended to create
       a promise or representation of continued employment and that employment at
       Securitas is employment at will. Employment may be terminated at the will of either
       the Company or myself, with or without cause.


(Def. Ex. B.)

       More importantly, in his brief, Plaintiff does not dispute or even address Defendant’s

argument that he voluntarily resigned from his position because he disagreed with certain

management practices. Indeed, the record contains Plaintiff’s resignation letter, in which he cites

“lack of team work and unacceptable work ethic shown by” his supervisors as the reason he had

“no other choice but to put in [his] two weeks resignation.” (Def.’s Ex. A.) Furthermore, none

of the evidence proffered by Plaintiff establishes that he was terminated in violation of a public

policy. Given this evidence, Plaintiff has failed to create a genuine issue of material fact

regarding the reasons for his separation from employment. Accordingly, Defendant is entitled to

summary judgment on both of Plaintiff’s claims. 1



                                         CONCLUSION

       For the reasons spelled out above, by separate order, Defendant’s motion shall be granted



       1
         Because this Court relied on documents outside of the pleadings, the Defendant’s
motion is being treated as a motion for summary judgment. See Fed. R. Civ. P. 12(d).

                                            Page 3 of 4
                SUMMARY MEMORANDUM OPINION; DO NOT PUBLISH
and this action dismissed, with prejudice.



SO ORDERED.
August 16th, 2011

                                                                 /s/
                                                     ___________________________
                                                     Robert L. Wilkins
                                                     United States District Judge




                                             Page 4 of 4